DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
2. 	Claim 9 was cancelled.  Claims 1, 4-8 and 10-24 are now pending in the application. 

Claim Analysis
3.	Summary of Claim 1:
A polymer composite comprising a first polymer, a second polymer, and

a plurality of particles dispersed in a matrix of the first polymer, wherein the first polymer and the particles have a first surface energy difference and the second polymer and the particles have a second energy difference, wherein the first energy difference is larger than the second energy difference, and

wherein the particles are surrounded by the second polymer, wherein the first surface energy difference is in the range of 1 to 20 mJ/m2 and the second surface energy difference is in the range of 1 to 20 mJ/m2, and the particles are in a line along a dispersed phase of the second polymer,

wherein the polymer composite comprises the first polymer and the second polymer in a weight ratio of 85:15 to 70:30.

 



Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 48 and 10-24 are rejected under 35 U.S.C. 103 as obvious over Bitinis, et al. (“Poly(lactic acid)/natural rubber/cellulose nanocrystal bionanocomposites Part I. Processing and morphology”, Carbohydrate Polymers, 96 (2013), 611-620) as listed on the IDS dated 8/13/2020 as evidenced by Bitnis et al. (“Physiochemical properties of organoclay filled polylactic acid/natural rubber blend bionancomposites”, Composites Science and Technology, 72 (2012), 305-313) and in view of Bitnis et al. (“Structure and Properties of Polylactic/Natural Rubber Blends”, Materials Chemistry and Physics, Vol 129, Issue 3, (2011), 823-831).
Regarding claims 1, 4-8, 12-13, 15-16, Bitinis, et al. (Carbohydrate Polymers) teach bionanocomposites where the nanofillers, the matrix or both come from bio-based, renewable resources, wherein the nanofillers are organoclays thereby reading on the plurality of particles dispersed in a matrix, wherein the matrix is poly(lactic acid) (PLA) thereby reading on the matrix of a first polymer, wherein the PLA is blended with a natural rubber thereby reading on the second polymer as required by the instant claim. Bitinis, et al. teach the modified organoclay has alkyl apolar chains that increase the affinity of the clay towards the NR domains thereby reading on the “the particles are surrounded by a second polymer having a greater affinity to the particles than the first polymer to be connected each other, or arranged in a line along a dispersed phase of the second polymer” as required by the instant claim (3.4. Morphology of the optimized bionanocomposites). Regarding claims 4-6, and claims 12-13, Bitnis et al. teach the NR (natural rubber; second polymer) was fixed at 10 wt% and the particle loading varied from 1 to 5 wt% (2.3 Processing of the bionanocomposites) thereby reading on the weight ratio of particle to second polymer as required by the instant claim.
Bitnis et al. (Carbohydrate Polymers) are silent regarding the surface energy difference between the first polymer and the particle and the surface energy between the second polymer and the particle. Bitnis et al. are further silent on the particles being in a line along a dispersed phase of the second polymer. Regarding claims 5-6, Bitnis et al. (Carbohydrate Polymers) are further silent regarding the diameter of the dispersed phase and the viscosity ratio of the second polymer to the first polymer. Regarding claims 12-13, Bitnis et al. (Carbohydrate Polymers) are silent whether the particles are isotropic or anistropic. 
The surface energy between the polymers and particle, the diameter of the dispersed phase, the viscosity ratio of the second polymer to the first polymer and the particle being isotropic/anisotropic are functions of the components and the composition. Bitnis et al. teach the same components forming the same composition comprising a plurality of particles dispersed in a matrix, wherein the matrix is poly(lactic acid) (PLA), wherein the PLA is blended with a natural rubber as set forth in the rejection above. Therefore, the surface energy between the PLA and NR and the particles, the diameter of the dispersed phase, the viscosity ratio of the second polymer to the first polymer and the isotropic/anisotropic property in the components and the composite of Bitnis et al. will be the same surface energy as required by the instant claims. Furthermore, Bitnis et al. (Composites Science and Technology; incorporated by reference in Carbohydrate Polymers) teach bionanocomposites where the nanofillers, the matrix or both come from bio-based, renewable resources, wherein the nanofillers are organoclays, wherein the organoclays present in the polylactic acid form big agglomerates (p. 309 second paragraph). As such, the organoclays of Bitnis (Carbohydrate Polymers) form “big agglomerates” as evidenced by Bitnis (Composites Science and Technology). These agglomerates are expected to have particles that are in a line along the dispersed phase of the second polymer, as required by the instant claim.  Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Bitnis et al. (Carbohydrate Polymers) are silent regarding the polymer composite comprising the first polymer and the second polymer in a weight ratio of 85:15 to 70:30.
Bitnis et al. (Material Chemistry and Physics) teach polylactic/natural rubber blends wherein the blends contain a ratio of PLA/NR of 95/5, 90/10 and 80/20 (3.2.1. Morphology, Tables 1 and 2). Bitnis et al. (Material Chemistry and Physics) offer the motivation of using the weight ratio of PLA/NR of 80/20 due to its ability to enhance the crstyallization ability of PLA (3.2.2. Crystallisation behavior). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the weight ratio of PLA/NR of 80/20 as taught by Bitnis et al. (Material Chemistry and Physics) in the bionanocomposites of Bitnis et al. (Carbohydrate Polymers), thereby arriving at the claimed invention.
	
	 Regarding claim 10, Bitnis et al. (Carbohydrate Polymers) teach the particle is present in an amount of 1-5 wt% (2.3 Processing of the bionanocomposites, Fig. 6, Fig. 8).
	Regarding claim 11, Bitnis et al. (Carbohydrate Polymers) teach the NR (natural rubber; second polymer) was fixed at 10 wt% and the particle loading varied from 1 to 5 wt% (2.3 Processing of the bionanocomposites) thereby reading on the weight ratio of particle to second polymer as required by the instant claim.
	Regarding claim 14, Bitnis et al. (Carbohydrate Polymers) teach the particle diameter is from 5 and 10 nm (3.1.1. Unmodified cellulose nanocrystals) thereby reading on the claimed range.
	 	 
Regarding claims 17-20, Bitinis, et al. (Carbohydrate Polymers)  teach a nanocomposite blend prepared with montmorillonite modified with cations possessing two alkyl tallows (C15A) (Introduction).
Bitinis, et al. (Carbohydrate Polymers) are silent regarding the anisotropic particle being a mixture of hydrophobic organic clay and hydrophilic natural clay. Bitnis et al. (Carbohydrate Polymers) are further silent on the natural clay being composition of anionically charged aluminum or magnesium silicate layers, and cations of sodium ions or potassium ions filling between the anionically charged aluminum or magnesium layers. 
	Choy et al. teach organic nano-clay polymer composites comprising cationic or anionic clay having hydrophilicity, wherein the polymers have hydrophobicity (p. 6), wherein the nanoclay can be substituted with synthetic or natural layered aluminosilicates such as montmorillonite, hectorite, and saponite, wherein the aluminosilicate is negatively charged and to neutralize this negative charge there is a layered structure in which cations, that is Na+, are contained between the aluminosilicate layers (p. 7). Choy et al. offer the motivation of using the aluminosilicate layers nanoclay in a polymer composite due to its ability to offer flame retardant properties while increasing thermal stability and mechanical properties (p. 5). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the hydrophobic organic clay and hydrophilic natural clay with anionically charged aluminosilicate layers disclosed by Choy et al. in the polymer composite of Bitnis et al. (Carbohydrate Polymers), thereby arriving at the claimed invention.
	Regarding claim 21, Choy et al. teach the alkylammonium ions having alkyl groups between 1 to 10 carbon atoms (claim 7).
	Regarding claim 22, Bitnis et al. (Carbohydrate Polymers) teach the nanocomposite blend prepared with montmorillonite modified with cations possessing two alkyl tallows (Introduction).
	Regarding claims 23, Bitnis et al. (Carbohydrate Polymers) in view of Choy et al. do not particularly teach the mixing weight ratio of organic clay to natural clay. 
	However, Choy et al. teach the the nanoclay offers improved flame retardant properties while increasing thermal stability and mechanical properties (p. 5). The amount of organic clay to natural clay will affect the resulting flame retardant and mechanical properties of the final product. Therefore, the amounts of organic clay to natural clay can be optimized to reach the desired thermal stability and mechanical properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claim 24, the calcium carbonate is an optional embodiment of claim 17. As such, the disclosure of Bitnis et al. (Carbohydrate Polymers) in view of Choy et al. are considered to meet the claimed weight ratio as set forth above for claim 23.

Response to Arguments
6.	Applicant’s arguments, see p. 1-6, filed 1/20/2022, with respect to the rejections of claims 1 and 4-16 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 in view of Bitnis et al. as evidenced by Bitnis et al. in view of Bitnis et al.
	 

Conclusion
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763